IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2013-CA-01643-SCT

JEFFERY A. STALLWORTH

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                            08/28/2013
TRIAL JUDGE:                                 HON. JEFF WEILL, SR.
COURT FROM WHICH APPEALED:                   HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                     JOHN M. COLETTE
                                             SHERWOOD ALEXANDER COLETTE
ATTORNEY FOR APPELLEE:                       OFFICE OF THE ATTORNEY GENERAL
                                             BY: JEFFREY A. KLINGFUSS
NATURE OF THE CASE:                          CIVIL - OTHER
DISPOSITION:                                 REVERSED AND REMANDED - 04/16/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       BEFORE DICKINSON, P.J., LAMAR AND CHANDLER, JJ.

       DICKINSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.    The narrow question presented is whether the expungement of a misdemeanor, fourth-

degree, sexual-offense conviction in another state by the court that entered the conviction

entitles the petitioner to relief from his duty to register as a sex offender in Mississippi. The

Hinds County Circuit Court denied the requested relief. But, because expungement of a

conviction requires the courts to “restore one to the status occupied prior thereto,”1 we

reverse.



       1
           Polk v. State, 150 So. 3d 967, 970 (Miss. 2014).
                       FACTS AND PROCEDURAL HISTORY

¶2.    In 2001, Stallworth was indicted in Prince George County, Maryland, for several

sexual offenses. In March 2002, Stallworth pleaded guilty to one misdemeanor count of

sexual offense in the fourth degree, for which he received a suspended sentence and

probation. When Stallworth returned to Mississippi, he was required to register as a sex

offender.

¶3.    On February 4, 2010, the Prince George County District Court expunged Stallworth’s

misdemeanor conviction. In December 2012, Stallworth petitioned the Hinds County Circuit

Court for relief from the duty to register as a sex offender under Mississippi Code Section

45-33-47. Stallworth attached a certified copy of a “Certificate of Compliance” from the

Maryland court with his petition, which “indicate[d] that the above referenced case ha[d]

been expunged from the office of the sheriff’s files.”

¶4.    After filing his petition, counsel for Stallworth met in chambers with the Hinds

County district attorney and the circuit judge. The district attorney conceded that Stallworth

had no conviction requiring him to continue to register as a sex offender. Despite

Stallworth’s petition being unopposed, the trial judge denied the petition, so Stallworth

appealed.

                                        ANALYSIS

¶5.    Stallworth raises two issues on appeal. First, he argues that the trial judge erred in

denying his petition for relief from the duty to register as a sex offender because, after his

expungement, he no longer stands convicted of any sex offense. And second, Stallworth



                                              2
argues that the trial court’s order violated the Full Faith and Credit Clause of the United

States Constitution. Because we find that the effect of the expungement relieves Stallworth

of his duty to register under the statute, we need not consider the Full Faith and Credit Clause

issue.

¶6.      Under Mississippi law, an expungement removes “all records relating to an arrest,

indictment, trial, and finding of guilt, in order to restore one to the status occupied prior

thereto . . . .”2 At the moment Stallworth’s Maryland conviction was expunged, the law

provides that he was restored to the status he had occupied before he was convicted, which

means that—in the eyes of the law—he had no conviction. And before Stallworth was

convicted, he had no duty to register as a sex offender.3 So if we are to follow the law and

recognize that Stallworth has been returned to that status, then we must find that he has no

present duty to register as a sex offender.

¶7.      We find no merit in Justice Randolph’s view that Stallworth’s appeal is barred by res

judicata. In Stallworth v. Mississippi Department of Public Safety, this Court held that

Stallworth’s guilty plea was a conviction requiring him to register as a sex offender and that




         2
        Polk, 150 So. 3d at 970; see also Black’s Law Dictionary 662 (9th ed. 2009)
(“[E]xpungement of record: [t]he removal of a conviction (esp. for a first offense) from a
person’s criminal record.”).
         3
        See Miss. Code Ann. § 45-33-23(h)(xx) (Supp. 2014) (“‘Sex offense’ or ‘registrable
offense’ means any of the following offenses: . . . Any other offense resulting in a conviction
in another jurisdiction which, if committed in this state, would be deemed to be such a crime
without regard to its designation elsewhere . . . .”) (emphasis added).

                                               3
Maryland’s misdemeanor sexual offense in the fourth degree was a registerable offense under

our registry statute.4

¶8.    In Stallworth I, we were not asked to decide what effect Stallworth’s expungement

had on his duty to register. At that time, his guilty plea had not yet been expunged. This is

an entirely new issue and, as such, is not procedurally barred. In fact, Stallworth’s claim

assumes that Stallworth I was correctly decided. At the time we decided Stallworth I,

Stallworth had a duty to register. But, after he obtained the expungement, that duty

disappeared, and he was within his rights to petition the court for relief.

¶9.    Justice Randolph also argues that “[w]e are not bound by the laws of another state

when interpreting the laws of this state.”5 While this very well may be true, our decision

today does not rest on the law of another state. Instead, we find that Mississippi law on the

effect of an expungement, as skillfully articulated by Justice Pierce in Polk, relieves

Stallworth from the duty to register that he had before the expungement. Justice Randolph

would have us recognize Maryland’s laws for purposes of finding a conviction but ignore

them for purposes of the expungement.

¶10.   And although we agree with Justice Pierce’s excellent analysis of the effect of

expungements, we do not agree that Stallworth’s expungement has no effect on his

continuing duty to register. As stated above, the expungement returned Stallworth to his

status before he was convicted, not his status before the conduct occurred. Engaging in



       4
           Stallworth v. Miss. Dep’t of Public Safety, 986 So. 2d 259, 262-265 (Miss. 2008).
       5
           Randolph Dis. Op. ¶ 29.

                                              4
criminal conduct does not require one to register as a sex offender. That duty arises only

after a conviction.6 So returning Stallworth to the status he occupied prior to the conviction

must eliminate his duty to register.

¶11.   Finally, we find no merit in the dissents’ reliance on Mississippi Code Section 45-33-

55,7 which provides that:

       Except for juvenile criminal history information that has been sealed by order
       of the court, this chapter exempts sex offenses from laws of this state or court
       orders authorizing the destroying, expunging, purging or sealing of criminal
       history records to the extent such information is authorized for dissemination
       under this chapter.

¶12.   This statute says nothing about an order that expunges a conviction. Rather, it speaks

to laws and orders affecting the maintenance of criminal history records. We decline to

stretch this document-management, record-keeping statute beyond its provisions. It simply

has no application in this case.

                                       CONCLUSION

¶13.   When Stallworth’s conviction was expunged, he was returned to the status he

occupied before his conviction. And because he had no duty register as a sex offender before

he was convicted, the expungement relieved him of any further duty to register. We reverse



       6
           Miss. Code Ann. § 45-33-23(h)(xx) (“‘Sex offense’ or ‘registrable offense’ means
. . . Any other offense resulting in a conviction in another jurisdiction which, if committed
in this state, would be deemed to be such a crime without regard to its designation elsewhere
. . . .”) (emphasis added).
       7
         We note that neither the appellant nor the appellee raised this statute in his brief to
this Court. See Randolph Dis. Op. ¶ 27. Only after oral argument did the Attorney General’s
Office bring this statute to the Court’s attention—with no analysis—in a supplemental
citation. So we address the statute only because the dissents think it applies.

                                               5
the trial court’s denial of Stallworth’s petition and we remand this matter to the trial court for

entry of judgment consistent with this opinion.

¶14.   REVERSED AND REMANDED.

     LAMAR, KITCHENS, CHANDLER, KING AND COLEMAN, JJ., CONCUR.
RANDOLPH, P.J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY
WALLER, C.J.; PIERCE, J., JOINS THIS OPINION IN PART. PIERCE, J.,
DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY WALLER, C.J.,
AND RANDOLPH, P.J.

       RANDOLPH, PRESIDING JUSTICE, DISSENTING:

¶15.   But for the added circumstance of a Maryland expungement, post Stallworth I, this

appeal would be barred by res judicata. It is settled law and the law of this case that

Petitioner was required to register because of his guilty plea. See Stallworth v. Miss. Dep’t

of Public Safety, 986 So. 2d 259, 264-65 (Miss. 2009) (Stallworth I) (“Requiring Jeffery

Stallworth to register fulfills the spirit and intent of the Legislature in creating the Mississippi

Sex Offender Registration Laws. To do otherwise would be an affront to and an intrusion

upon the rights of the general public, whom the law seeks to protect.”). In Stallworth I, this

Court considered and rejected Petitioner’s argument that he was relieved of a duty to register

after his guilty finding and sentence were struck by a Maryland Court. As noted in that

opinion, this Court, relying on Maryland Code, Criminal Procedure Article 6-220, and the

transcript from the November 4, 2005, hearing, determined his guilty plea remained intact.

Stallworth I, 986 So. 2d at 261.

¶16.   In his prior appeal, Petitioner argued that “Mississippi wants to take this guilty plea

and require Stallworth to register as a sex offender.” We found that Mississippi law requires



                                                 6
registration for a conviction which is defined as “a determination or judgment of guilt as a

result of a trial or the entry of a plea of guilty or nolo contendere regardless of whether

adjudication is withheld.” Miss. Code Ann. § 45-33-23(a) (Supp. 2014). The majority makes

multiple references to Section 45-33-23(h)(xx) (Supp. 2014), which addresses only other

sexual offenses not otherwise defined in the statute. Reliance on Section 45-33-23(h)(xx) is

misplaced. We held that it was “the entry of the plea which satisfies conviction under the

Mississippi Act.” Stallworth I, 986 So. 2d at 262. Repeated references to before and after his

Maryland conviction are of no event. Whether the Maryland conviction was set aside was not

an issue then, nor is it now. Although his records in Maryland may have been destroyed, the

fact that he admitted guilt for a sex offense is known to the State of Mississippi, for it can be

found abundantly in the trial and appellate court records and probation records of this State.

¶17.   The one fact that has remained constant in all of these proceedings, whether in

Mississippi or Maryland, is that Petitioner entered a plea of guilty to committing a sex

offense. The only new issue Petitioner brings to this Court is whether a Maryland expunction

order relieves Petitioner of a duty to register as a sex offender. No Mississippi records of

Stallworth’s status as a sex offender have been expunged. Following a plain reading of our

statutes and this Court’s decision in Stallworth v. Miss. Dep’t of Pub. Safety, 986 So. 2d 259

(Miss. 2008) (Stallworth I), the circuit court did not err in denying Stallworth’s petition.

Save for records of juvenile offenders, our laws do not allow the records of sex offenders to

be expunged. Thus, Petitioner is not entitled to relief from the legislatively mandated duty.

                             Background and Procedural History



                                               7
¶18.   As admitted by Petitioner in his Stallworth I brief, he was “indicted on five counts of

sexual misconduct by the State of Maryland. The charges ranged from second degree rape

to fourth degree sexual offense, the lowest charge of sexual offense in Maryland. In

negotiating a guilty plea, the State of Maryland agreed to drop four felony sexual misconduct

charges and allowed Stallworth to plead guilty to fourth degree sexual offense. . . .”

(Petitioner’s Brief at 3, Stallworth I). Petitioner was sentenced to serve one year in the

Maryland Department of Corrections, which was suspended, and he was sentenced to two

years of supervised probation. His probation was served and completed in Mississippi.

Stallworth I, 986 So. 2d at 260. The State of Mississippi required him to register with the

Mississippi Department of Public Safety pursuant to the Mississippi Sex Offender

Registration Laws. Id. See Miss. Code Ann. §§ 45-33-21 to 45-33-59 (Supp. 2014).

¶19.   Only after completion of his probation did Petitioner first attempt to avoid registration

by filing a Complaint for Declaratory Judgment, arguing that the sexual offense in Maryland

was not a registerable offense in Mississippi. Stallworth I, 986 So. 2d at 260.

¶20.   Even though his sentence had been completed, and while the declaratory judgment

was pending in Mississippi, Petitioner filed a Motion for Reconsideration of Sentence in

Maryland. At the hearing on the motion referred to in Paragraph 2, the Petitioner testified that

“the issue I’m trying to find a solution for is how not to be on that sex offender list in

Mississippi.” No claims of trial court error, actual innocence, illegal sentence, newly

discovered evidence, or a constitutional violation (state or federal) were advanced. The

Petitioner offered no pleadings or argument that his guilty plea was entered in error or that



                                               8
the Maryland court had erred in its sentencing. The Maryland court stated, “. . . I’m going to

effect the finding of guilt and enter probation before judgment and it will be unsupervised

probation. This is supervised probation. This is probation before the judgment.”8 The

Maryland docket entry further states that “[t]he guilty finding and sentence dated 5-3-02 is

hereby stricken. Further proceedings are deferred. Entry of Judgment is stayed pursuant to

Criminal Procedure Article 6-220 and placed on unsupervised unpapered probation for a

period of 1 year.” Stallworth I, 986 So. 2d 261. The Maryland court sentenced Petitioner a

second time, imposing an additional year of unsupervised probation, which it could not do

if the guilty plea had been withdrawn. See Md. Code Crim. P., Art. 6-220.9

¶21.   After the guilty finding, but not the guilty plea, was struck by the Maryland Court,

Petitioner argued that there was no longer a conviction upon which Mississippi could base

a registration requirement. Id. Petitioner and the State filed cross summary judgment

motions. Petitioner’s was denied by the circuit court. Id. at 262.

¶22.   On appeal before this Court in Stallworth I, Petitioner specifically argued that the

circuit court erred in determining that he had a “conviction from Maryland.” (Petitioner’s

Brief at 10, Stallworth I). In Stallworth I, the Court determined that the “conviction,” for

purposes of the Mississippi Sex Offender Registry, was based on Petitioner’s guilty plea, a

fact which remains unchanged to this day. Stallworth I, 986 So. 2d at 262. The majority



       8
       In order to be eligible for prejudgment probation in Maryland, Stallworth must have
pleaded guilty to a crime. See Md. Code Crim. P., Art. 6-220(b)(1).
       9
        When Petitioner was sentenced for the second time, he was not given credit for the
two years of supervised probation already served and completed in Mississippi.

                                              9
repeatedly states that petitioner no longer stands convicted. However, Petitioner’s conviction

was not erased by the Maryland expunction, for it was set aside five years earlier. See

Stallworth I. The lack-of-conviction argument was advanced and was ruled upon in

Stallworth I. The holding in Stallworth I, verbatim, was, “It is the entry of the plea which

satisfies ‘conviction’ under the Mississippi Act.” Stallworth I, 986 So. 2d at 262.10 Thus, “no

longer stands convicted” is not the issue before us. Expunction is the issue.

¶23.   This Court found that Petitioner committed a registerable offense and should not be

relieved of his duty to register. Id. at 265. This Court determined that Petitioner had been

convicted of what would be labeled a Tier Three sexual offense which “requires lifetime

registration, the registrant not being eligible to be relieved of the duty to register except as

otherwise provided in this section. . . .” Miss. Code Ann. § 45-33-47(2)(d) (Rev. 2011)

(emphasis added). The fact that the Maryland court had struck its guilty finding and sentence

did not affect Petitioner’s duty to register because of his guilty plea.

¶24.   Following Stallworth I’s opinion, Petitioner continued to try and “find a solution for

. . . how to not be on that sex offender list in Mississippi.” Supra ¶ 15. Petitioner returned

to Maryland again and filed a new petition in the Maryland Court, this time to expunge his



       10
              “Conviction” has a specific meaning under the Mississippi Sex
              Offender Registration Laws. Mississippi Code Annotated
              Section 45-33-23(a) (Rev. 2004) provides: “Conviction” shall
              mean that, regarding the person’s offense, there has been a
              determination or judgment of guilt as a result of a trial or the
              entry of a plea of guilty or nolo contendere regardless of
              whether adjudication is withheld.

Stallworth I, 986 So. 2d at 262 (emphasis added).

                                              10
Maryland records. An expungement order from a Maryland Court is not in the record before

us. Petitioner did offer a copy of a Certificate of Expungement from a Maryland clerk’s

office, which “indicate[d] that the above referenced case ha[d] been expunged from the

office of the sheriff’s files.” (Maj. Op. ¶ 3). According to that document, Maryland expunged

Petitioner’s conviction on February 4, 2010.11

¶25.   Based on the claim of expungement, Petitioner filed the petition we consider today,

a Petition for Relief from Duty to Register, which was denied by the circuit court.12

                                           Analysis

¶26.   The Legislature has devoted an entire chapter to the registration of sex offenders.

Chapter 33, the Registration of Sex Offenders, found in Title 45, Public Safety and Good

Order, begins with Section 21, which sets forth in pertinent part the legislative findings and

declaration of its purpose: “Persons found to have committed a sex offense have a reduced

expectation of privacy because of the public’s interest in safety and in the effective operation

of government.” Miss. Code Ann. § 45-33-21 (Rev. 2011).

¶27.   Petitioner was and is obligated to follow the legislative directives to register and may

only be relieved of the duty to register or reregister as provided for in the same statutes.

Petitioner conceded in his brief that Section 45-33-47 failed to provide relief for expunction.



       11
         Pursuant to Maryland law, Petitioner’s “[e]xpunged records shall be retained by the
clerk for a minimum period of three years after the date the order for expungement was
entered.” See Md. R. Cr. P. 4-512(f).
       12
          Petitioner never filed for post-conviction relief in either Mississippi or Maryland
to set aside his conviction. See Miss. Code Ann. §§ 99-39-1, et seq., Md. Code Crim. P. §
7-102 (Rev. 2001).

                                              11
The majority fails to address this section at all. Petitioner argued that “Mississippi’s sex

offender registration statute likely does not refer to an expungement” because of a distinction

between misdemeanor and felony sex offenses. See Petitioner’s Brief at 7, Stallworth II.

Also, Petitioner did not raise or argue the position opined by the majority today, i.e., Section

45-33-55 does not apply, for it is only a “document-management, record-keeping statute,”

language not found in that section or elsewhere in the chapter.

¶28.   Contrastingly, it is quite clear that the Legislature was not silent regarding

expungement of criminal offender records related to sex offenses, for it grants an exception

for juveniles, without distinction of felonies or misdemeanors. See Miss. Code Ann. § 45-33-

55 (Rev. 2011). Section 45-33-55, entitled Exemption for Expunction, reads:

       Except for juvenile criminal history information that has been sealed by order
       of the court, this chapter exempts sex offenses from laws of this state13 or court
       orders authorizing the destroying, expunging, purging or sealing of criminal
       history records to the extent such information is authorized for dissemination
       under this chapter.

Id.

¶29.   Often we are faced with discerning the intent of the Legislature as to the enactment

of certain laws. That is not the case today. The Legislature has declared a strong public policy

       13
            In Caldwell v. State, 564 So. 2d 1371, 1372 (Miss. 1990), this Court recognized
that the

       Legislature of Mississippi has specifically authorized expungement of
       criminal offender records in limited cases: youth court cases §§ 43-21-159 and
       43-21-265; first offense misdemeanor convictions occurring prior to age 23,
       § 99-19-71; and drug possession convictions occurring prior to age 26, § 41-
       29-150; purchase of alcoholic beverages by one under age 21, § 67-3-70;
       municipal court convictions, § 21-23-7.


                                              12
in favor of protecting the public’s safety and security regarding persons who commit sex

offenses. An order of expungement from a Maryland Court obtained after this Court affirmed

Petitioner’s duty to register does not dictate Petitioner’s duty in Mississippi. A Maryland

court is powerless to blot out Mississippi proceedings and records of his guilty plea. While

Maryland’s legislature may allow Maryland’s courts to expunge the records of sex offenders,

Mississippi does not, save for juveniles. We are not bound by the laws of another state when

interpreting the laws of this State. See Witten v. State ex rel. Miss. Dep’t of Pub. Safety &

Criminal Info. Ctr., Sex Offenders Registry, 145 So. 3d 625, 628 (Miss. 2014) (citing

Stallworth I, 986 So. 2d at 265). Our courts “may endeavor only to interpret the laws of the

State of Mississippi.” Witten, 145 So. 3d at 628.

¶30.   Our statues make clear that sex offenses are not eligible for expunction. See Miss.

Code Ann. § 45-33-55 (Rev. 2011). Expunction is not a condition listed by statute which

would provide petitioner relief from continuing registration as a sex offender. See Miss. Code

Ann. § 45-33-47 (Rev. 2011). Therefore, I would affirm the judgment of the circuit court.

     WALLER, C.J., JOINS THIS OPINION. PIERCE, J., JOINS THIS OPINION
IN PART.

       PIERCE, JUSTICE, DISSENTING:

¶31.   Expungement is a creature of statute. Hentz v. State, 152 So. 3d 1139 (Miss. 2014);

Polk v. State, 150 So. 3d 967 (Miss. 2014); Caldwell v. State, 564 So. 2d 1371, 1372 (Miss.

1990). The effect of an expunction order is “to restore the person, in the contemplation of

the law, to the status occupied before any arrest or indictment for which convicted.” Miss.

Code Ann. § 99-19-71(3) (Rev. 2007); Miss. Code Ann. § 41-29-150(d)(2) (Rev. 2008);


                                             13
Stewart v. The Mississippi Bar, 84 So. 3d 9, 14 (Miss. 2011) (quoting Sections 99-19-71(3)

and 41-29-150(d)(2)). “It does not however, expunge the underlying facts leading to the

legal actions . . . . [and] ‘does not erase the underlying conduct or behavior.’” In re Jarman,

2015 WL 474640, at *4 (S.D. February 4, 2015) (quoting Wright v. Tenn. Peace Officer

Standards & Training Comm’n, 277 S.W.3d 1, 13 (Tenn. Ct. App. 2008); State v. Lane, 3

S.W.3d 456, 462 (Tenn. 1999)). As the Tennessee Court of Appeals recognized in Wright,

while an expungement returns the person to the position “occupied before such arrest or

indictment[,]” it “does not return a person to the position occupied prior to committing the

offense.” Wright, 277 S.W.3d at 12.

¶32.   Mississippi law contemplates the same. “The existence of an order of expunction

shall not preclude an employer from asking a prospective employee if the employee has had

an order of expunction entered on his behalf.” Stewart, 84 So. 3d at 15 (quoting Section 99-

19-71(3)). “The expunged conviction may be used for purposes of determining habitual

offender status and for use of the Mississippi Law Enforcement Standards and Training

Board in giving or retaining law enforcement certification, and to ensure that a person is only

eligible for first-offender status one (1) time.” Id. (citing Section 45-27-21). Prospective

jurors, if requested, must disclose an expunction order to the court in camera. Id. (citing

Sections 99-19-71(3) and 41-29-150(d)(2)).

¶33.   Here, Mississippi Code Section 45-33-55 makes clear that, aside from juvenile

criminal history records, Mississippi’s Sex Offender Registration Law does not except from




                                              14
the Act expunged records pertaining to sex offenses, as defined by Mississippi Code Section

45-33-23.

¶34.   Jeffrey Stallworth’s “conduct and [guilty] plea” in Maryland constituted a registrable

offense in Mississippi. Stallworth v. Miss. Dep’t. of Pub. Safety, 986 So. 2d 259, 264 (Miss.

2008); see also Miss. Code Ann. § 45-33-23(g)(xviii) (Rev. 2011) (“Any other offense

resulting in a conviction in another jurisdiction which, if committed in this state, would be

deemed to be such a crime without regard to its designation elsewhere”). Whether Stallworth

obtained an expunction order in Maryland is of no matter given Section 45-33-55. Stallworth

must still comply with the registration requirements set forth under Mississippi’s Sex

Offender Registration Law.

¶35.   For these reasons, I dissent from the majority’s decision finding otherwise.

       WALLER, C.J., AND RANDOLPH, P.J., JOIN THIS OPINION.




                                             15